Exhibit VI Unaudited Condensed Semi Annual Financial Statements as at June 30, 2014 - SEC Filing EIB Group – Interim Financial Statements EIB Group CONSOLIDATED BALANCE SHEET AS AT JUNE 30, 2 (in EUR '000) ASSETS LIABILITIES AND EQUITY (Unaudited) (Unaudited) 1. Cash in hand, balances with central banks 1. Amounts owed to credit institutions and post office office banks 69 859 106 382 a) repayable on demand 4 790 326 4 089 820 b) with agreed maturity dates or periods of notice 360 337 395 290 2. Treasury bills and other bills eligible 5 150 663 4 485 110 for refinancing with central banks 31 232 208 26 621 637 3. Loans and advances to credit institutions 2. Amounts owed to customers a) repayable on demand 1 071 113 1 156 346 a) repayable on demand 1 872 894 1 949 610 b) other loans and advances 43 928 746 45 592 899 b) with agreed maturity dates or periods of notice 420 351 537 776 c) loans (Note B) 2 293 245 2 487 386 d) impairment on loans and advances, net of reversals 0 - 35 900 3. Debts evidenced by certificates (Note C) 4. Loans and advances to customers a) debt securities in issue a) other loans and advances 87 173 62 083 b) others 21 519 940 20 843 224 b) loans (Note B) c) impairment on loans and advances, net of reversals - 342 635 - 325 542 4. Derivative liabilities 24 286 509 22 234 715 5. Debt securities including fixed-income 5. Other liabilities 1 170 913 1 052 311 securities a) issued by public bodies 8 130 786 872 586 6. Deferred income 134 006 135 300 b) issued by other borrowers 3 677 693 6 106 894 11 808 479 6 979 480 7. Provisions a) pension plans and health insurance scheme 2 423 489 2351 325 6. Shares and other variable-yield securities 3 822 245 3 562 715 b) provision for guarantees issued 270 481 190 987 c) provision for commitment on investment funds 7 678 8 121 7. Derivative assets 43 315 643 33 853 932 2 701 648 2 550 433 TOTAL LIABILITIES 8. Property, furniture and equipment 261 418 289 807 8. Capital 9. Investment property 2 461 2 541 a) subscribed b) uncalled - - Intangible assets 9 042 8 837 21 699 135 21 699 135 Other assets 245 683 211 462 9. Consolidated reserves a) reserve fund 24 328 415 22 828 922 Subscribed capital, called but not paid 597 341 1 009 174 b) additional reserves 1 948 409 14 309 c) fair value reserve 1 254 925 1 148 190 Prepayments 23 015 54 249 d) special activities reserve 6 030 722 6 090 520 e) general loan reserve 3 205 513 3 663 165 36 767 984 33 745 106 10. Result for the financialperiod -561 485 2 917 704 TOTAL EQUITY 57 905 634 58 361 945 TOTAL ASSETS TOTAL LIABILITIES AND EQUITY EIB Group – Interim Financial Statements - 2 - CONSOLIDATED INCOME STATEMENT FOR THE PERIOD ENDED JUNE 30, 2 (in EUR '000) H1 2014 (Unaudited) H1 2013 (Unaudited) 1. Interest and similar income 11305 097 11 604 858 23 037 935 2. Interest expense and similar charges -9 722 175 - 10 169 140 - 20 042 846 3. Income from shares and other variable-yield securities 53 323 29 716 54 344 4. Fee and commission income 133 813 159 347 357 596 5. Fee and commission expense - 45 - 21 6. Result on financial operations (NOTE E) - 1 987 510 1 961 726 307 024 7. Other operating income 3 966 3 332 8. Change in impairment on loans and advances and provisions for guarantees, net of reversals - 55 536 - 3 272 - 109 463 9. Change in impairment on shares and other variable-yield securities, net of reversals -26 506 - 49 299 General administrative expenses a) staff costs - 222 777 - 202 818 - 471 030 b) other administrative costs - 57 723 - 53 937 -139 017 - 280 500 - 256 755 -610 047 Depreciation and amortisation: property, furniture and equipment, investment property and intangible assets a) property, furniture and equipment - 10 054 - 10 788 - 24 191 b) investment property - 81 - 81 - 161 c) intangible assets - 2 075 - 2 619 - 6 499 - 12 210 - 13 488 - 30 851 Result for the financial period - 561 485 3 291 855 2 917 704 Attributable to: Equity holders of the Bank - 561 485 3 291 855 2 917 704 CONSOLIDATED STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME FOR THE PERIOD ENDED JUNE 30, 2 (in EUR '000) H1 2014 (Unaudited) H1 2013 (Unaudited) Result for the financial period - 561 485 3 291 855 2 917 704 Items that are or may be reclassified to profit or loss: Available for sale financial assets 1. Net unrealised gains and losses on financial assets available for sale 110 441 82 184 200 919 2. Impairment charges transferred to the consolidated income statement 2 191 14 511 3. Realised gains and losses transferred to the consolidated income statement - 5 897 - 926 4 818 Total available for sale financial assets 106 735 81 739 220 248 Items thatwill neverbe reclassified to the profit or loss Remeasurements of defined benefit liability 0 - 826 449 308 424 Total other comprehensive income / loss 106 735 - 744 710 528 672 Total comprehensive income / loss - 454 750 2 547 145 3 446 376 Attributable to: Equity holders of the Bank - 454 750 2 547 145 3 446 376 EIB Group – Interim Financial Statements - 3 - CONSOLIDATED STATEMENT OF CHANGES IN EQUITY UNDER IFRS (in EUR '000) For the half year ended June 30, 2014 Subscribed capital Callable capital Reserve fund Additional reserves Fair value reserves Special activities reserves General loan reserve Result for the period before appropriation Total consolidated equity As at December 31, 2012 (restated) 242392 989 - 21 596 628 2 156 886 5 140 386 2 976 909 289 318 54 707 718 Total comprehensive income 0 0 0 308 424 220 248 0 0 2 917 704 3 446 376 Appropriation of prior year’s profit 0 0 1 103 914 -2 450 986 0 950 134 686 256 - 289 318 0 Contribution of Croatia as of July 2013 891 166 -811 680 128 380 0 0 0 0 0 207 866 Other 0 0 0 - 15 0 0 0 0 - 15 As at December 31, 2013 243284 155 - 22 828 922 14 309 1 148 190 6 090 520 3 663 165 2 917704 58 361 945 Total comprehensive income 0 0 0 0 106 735 0 0 - 561 485 - 454 750 Appropriation of prior year’s profit 0 0 1 499 493 1 935 661 0 -59 798 - 457 652 - 2 917 704 0 Other 0 0 0 - 1 561 0 0 0 0 - 1 561 As at June 30, 2014 (Unaudited) - 24328 415 1948 409 1 254 925 6 030 722 3 205513 - 561 485 57 905 634 EIB Group – Interim Financial Statements - 4 - CONSOLIDATED CASH FLOW STATEMENT FOR PERIOD ENDED JUNE 30, 2 (IN EUR '000) H1 2014 (Unaudited) A. Cash flows from operating activities : Resultfor the period - 561 485 2 917 704 Adjustments for: Changes in impairment on loans and advances, net of reversals -18 807 83 627 Change in provisions for pension plans and health insurance scheme 72 164 165 763 Unwinding of discount relating to capital and reserve called, but not paid in 4 739 13 103 Change in provisions for commitment on investment funds and guarantees on venture capital operations 74 893 20 103 Depreciation/amortisation on property, furniture and equipment, investment property and intangible assets 12 210 30 851 Changes in impairment of shares and other variable-yield securities - 292 49 299 Held to maturity portfolio amortisation and accrued interest 37 274 23 976 Change in fair value of available for sale and trading debt securities 25 477 40 225 Change in fair value of put option - 30 672 4 340 Net results on loans under the fair value option and associated swaps - 233 064 - 598 263 Net results on borrowings under the fair value option and associated swaps - 740 281 10 305 335 Change in fair value of other derivatives 3 136 662 - 9 629 449 Interest expense on non-controlling interest 16 823 13 610 Effect of exchange rate changes 329 689 - 2 742 857 Profit on operating activities 2 125 330 697 367 Disbursements of loans and advances to credit institutions and customers - 24 989 963 -52 925 197 Repayments of loans and advances to credit institutions and customers 21 040 417 33 990 545 Change in deposits with central banks 36 508 51 000 Net additions to treasury securities liquidity portfolios - 1 069 060 171 964 Net additions to available for sale venture capital operations - 157 590 - 187 308 Net additions to available for sale shares and other variable-yield securities - 15 570 - 57 780 Change in amounts owed to credit institutions and customers 471 412 - 7 418 797 Change in interest accrued on cash and cash equivalents -72 873 - 61 746 Change in prepayments 31 234 8 034 Change in other assets - 34 221 Change in deferred income -1 294 -1 164 Change in other liabilities (excluding non-controlling interest) 124 422 56 379 Net cash used in operating activities - 2 511 248 - 25 675 933 B. Cash flows from investing activities : Securities in long term hedge portfolio purchased during the year - 1 433 866 0 Securities from long term hedge portfolio matured during the year 67 783 261 000 Purchase of loan substitutes included in the debt securities portfolios - 2 031 810 -2 045 921 Redemption of loan substitutes included in the debt securities portfolios 1 215 399 1 439 864 Purchase and disposal of property, furniture and equipment, investment property and intangible assets 16 053 - 25 426 Net cash used in investing activities - 2 166 441 - 370 483 C. Cash flows from financing activities : Issuance of debts evidenced by certificates 68 322 133 84 933 795 Redemption of debts evidenced by certificates - 62 542 855 - 69 500 489 Member States contribution 420 197 9 178 016 Net change in cash related to acquisitions and disposals of shares in subsidiary undertakings 0 - 56 Dividend paid to non-controlling interest - 5 923 - 2 322 Net cash from financing activities 6 193 552 24 608 944 Summary statement of cash flows Cash and cash equivalents at the beginning of the year 60 475 846 60 518 141 Net cash from: Operating activities - 2 511 248 - 25 675 933 Investing activities - 2 166 441 -370 483 Financing activities 6 193 552 24 608 944 Effect of exchange rate changes on cash held - 175 789 1 395 177 Cash and cash equivalents at the end of the period 61 815 920 60 475 846 Cash and cash equivalents are composed of: Cash in hand, balances with central banks and post office banks, excluding deposits with Central Bank of Luxembourg to cover minimum reserve requirement Bills maturing within three months of issue (A1 portfolio excluding accrued interest) 21 419 839 15 288 392 Loans and advances to credit institutions: Repayable on demand 1 071 113 1 156 346 Other loans and advances 39 324 860 44 030 984 61 815 920 60 475 846 EIB Group – Interim Financial Statements - 5 - NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS UNDER IFRS NOTE A Basis of presentation The unaudited condensed consolidated financial statements of the European Investment Bank (“the Bank”) as at June 30, 2014 do not include all of the information and footnotes required for complete financial statements, in accordance with IAS34 Interim Financial Reporting. In the opinion of management, all adjustments, normal recurring accruals and adjustments for the impairment of venture capital operations and loans considered necessary for a fair presentation have been recorded. The result for the six-month period ended June 30, 2014 is not necessarily indicative of the results that may be expected for the year ending December 31, 2014. The audited consolidated financial statements as at and for the year ended December 31, 2013 were prepared in accordance with International Financial Reporting Standards (IFRS) as adopted by the EU.The unaudited condensed consolidated financial statements as at and for the period ended June 30, 2014 are based on the same principles. For further information, refer to the consolidated financial statements and footnotes thereto included in the Bank’s annual report for the year ended December 31, 2013. NOTE B Summary statement of loans (in EUR '000) Loans granted Analysis of aggregate to intermediary directly to Total loans granted credit final (before specific provisions) institutions beneficiaries - Disbursed portion - Undisbursed portion 30 927 260 64 256 714 95 183 974 Aggregate loans granted EIB Group – Interim Financial Statements - 6 - NOTE C - Summary statement of debts evidenced by certificates as at June 30, 2014 (in EUR '000) PAYABLE IN OUTSTANDING AT AVERAGE RATE DUE DATES OUTSTANDING AT AVERAGE RATE EUR 2014/2057 USD 2014/2058 GBP 62 379 059 2014/2054 59 215 161 AUD 12 955 911 2015/2042 13 189 620 CHF 8 053 636 2015/2036 8 545 129 JPY 7 586 977 2014/2053 7 702 874 SEK 5 207 275 2015/2039 5 645 382 NOK 4 909 031 2015/2033 4 856 511 TRY 3 300 885 2014/2024 2 444 024 CAD 2 478 203 2018/2045 1 304 582 ZAR 2 059 175 2014/2021 1 505 949 NZD 1 295 917 2014/2021 1 133 516 RUB 874 554 2014/2025 914 735 DKK 549 915 2024/2026 549 649 CZK 460 390 2015/2034 387 643 PLN 258 495 2014/2022 246 615 HUF 201 510 2015/2016 209 827 RON 54 301 2016/2019 100 649 MXN 39 631 2015/2015 38 840 HKD 23 619 2017/2019 23 382 Fair value adjustement on borrowings 40 444 927 29 235 209 TOTAL The principal and interest of certain structured borrowings are index linked to stock exchange indexes (historical value: nil at 30 June 2014 and EUR 288 million in 2013). All such borrowings are hedged in full through structured swap operations. NOTE D Commitment to purchase the remaining European Investment Fund (“EIF”) shares at a fixed price As at June 30, 2014, the Bank holds 62.10% of the EIF’s subscribed capital (62.10% as at December 31, 2013). Under the terms of the Replacement Share Purchase Undertaking, the Bank is offering to buy the remaining subscribed shares from the EIF’s other shareholders for a price of EUR 383,040.05 per share as at June 30, 2014. The latter corresponds to the part of each share in the called capital of EIF, increased by the share premium account, the statutory reserves, the disclosed unrealised gains in venture capital operations, the profit brought forward and the profit of the year. The agreed formula is being applied to the approved and audited annual accounts of the EIF for the financial year in which the option is exercised. It should also be noted that the Bank will participate in the increase of capital of the EIF by subscribing to 923 shares for a price of EUR 383,040.05 per share as of July 15 for a total of EUR 353,545,966.15. EIB Group – Interim Financial Statements - 7 - NOTE E Result on financial operations Net results on loans and borrowings designated at Fair Value Option and their related swaps are recognised under the caption “Net result on financial operations”. The Fair Value Option is applied on loans and borrowings hedged by derivatives. The loss reported under “Result on financial operations” (EUR - 1,988m) is mainly explained by the changes in fair values of the EIB borrowings and related swaps that have impacted negatively the result for the period ended June 30, 2014 by EUR 1,765m (June 30, 2013: EUR +16.1m). The changes in fair value of borrowings do not completely move simultaneously with those of the relating hedging swaps as the value of the swaps is not directly affected by credit-spread relating to EIB. EIB Group – Interim Financial Statements - 8 - NOTEF – Commitments, contingent liabilities and other memorandum items Commitments (Unaudited) - EBRD capital uncalled 712 630 712 630 - Undisbursed loans credit institutions 30 927 260 27 925 402 customers 64 256 714 65 418 280 95 183 974 93 343 682 - Undisbursed venture capital operations 2 806 737 2 449 427 - Borrowings launched but not yet settled 1 065 212 309 566 - Undisbursed investment funds 663 555 605 414 - Securities receivable 200 000 200 000 Contingent liabilities and guarantees - In respect of loans granted by third parties 4 925 944 5 057 349 Assets held on behalf of third parties - Investment Facility – Cotonou 2 351 790 2 257 147 - NER300 2 208 731 2 117 916 - Guarantee Fund 2 004 066 2 004 357 - JESSICA (Contribution and Holding Funds) 1 767 964 1 774 316 - RSFF 1 322 941 1 307 753 - Special Section 615 183 670 986 - EU-Africa Infrastructure Trust Fund 561 503 519 444 - JEREMIE 541 047 594 971 - GF Greece 299 755 300 041 - LGTT 214 031 163 409 - SMEG 2007 186 247 126 153 - ENPI 177 418 159 098 - PBI 142 920 68 885 - AECID 100 091 100 210 - GIF 2007 88 758 117 358 - NIF Trust Fund 61 457 61 566 - SME Guarantee Facility 60 043 59 735 - WB EDIF 52 130 52 814 - GAGF 46 933 47 975 - HIPC 36 266 38 969 -FEMIP Trust Fund 32 391 33 055 - RSI 31 912 21 827 - MAP Equity 26 468 24 813 - MAP guarantee 17 442 19 178 - G43 Trust Fund 15 437 15 694 - ECHA 15 000 76 117 - EPMF 14 130 15 125 - EPTA Trust Fund 11 674 12 847 - European Technology Facility 9 154 7 785 - Bundesministerium fur Wirtschaft und Technologie 7 675 2 823 - BIF Trust account 2 551 9 - PGFF 2 456 4 183 -GEEREF Technical Support Facility 1 661 1 917 - TTP 1 339 1 387 - EPPA 1 216 - LfA-EIF Facility - GEEREF - MDD 35 5 - GGF 5 5 - FP7 Guarantee Fund 0 1 621 977 - JASPERS 0 2 529 13 030 745 14 405 742 Other items - Nominal value of interest-rate swap and deferred rate-setting contracts - Nominal value of currency swap contracts receivable - Nominal value of currency swap contracts payable - Currency forwards 492 832 372 040 - Value of put option granted to EIF minority shareholders 435 517 441 336 - Special deposits for service of borrowings 221 570 79 141 - Swaps launched but not yet settled 20 536 18 717 EIB Group – Interim Financial Statements - 9 - EIB GROUP - EU ACCOUNTING DIRECTIVES TO IFRS RECONCILIATION CONSOLIDATED BALANCE SHEET AS AT JUNE 30, 2014 (in EUR '000) EU Accounting Directives Adjustment IFRS ASSETS 30/06/2014 Ref. 30/06/2014 1. Cash in hand, balances with central banks and post office banks 69 859 0 69 859 2. Treasury bills and other bills eligible for refinancing with central banks 31 049 844 182 364 A.1 31 232 208 3. Loans and advances to credit institutions a) repayable on demand 1 071 113 0 1 071 113 b) other loans and advances 43 913 303 15 443 B.2 43 928 746 c) loans 1 303 222 B.2 d) impairment on loans and advances, net of reversals 0 0 0 4. Loans and advances to customers a) other loans and advances 87 173 0 87 173 b) loans 16 237 563 B.1, B.2 c) impairment on loans and advances, net of reversals - 342 635 0 - 342 635 5. Debt securities including fixed-income securities a) issued by public bodies 8 122 955 7 831 A.1 8 130 786 b) issued by other borrowers 3 653 633 24 060 A.1 3 677 693 11 776 588 11 808 479 6. Shares and other variable-yield securities 2 861 388 960 857 A.2 3 822 245 7. Derivative assets 0 43 315 643 B.1 43 315 643 8. Property, furniture and equipment 263 880 - 2 462 C 261 418 9. Investment property 0 2 461 C 2 461 Intangible assets 9 042 0 9 042 Other assets 245 934 - 251 B.1 245 683 Subscribed capital and reserves, called but not paid 602 080 - 4 739 F 597 341 Prepayments 15 018 843 - 14 995 828 A.1, B.1, B.2, B.3 23 015 TOTAL ASSETS LIABILITIES AND EQUITY 30/06/2014 Ref. 30/06/2014 1. Amounts owed to credit institutions a) repayable on demand 4 790 111 B.3 4 790 326 b) with agreed maturity dates or periods of notice 360 335 2 B.3 360 337 5 150 446 5 150 663 2. Amounts owed to customers a) repayable on demand 1 872 894 0 1 872 894 b) with agreed maturity dates or periods of notice 420 313 38 B.3 420 351 2 293 207 2 293 245 3. Debts evidenced by certificates a) debt securities in issue 38 982 776 B.3 b) others 20 057 789 1 462 151 B.3 21 519 940 4. Derivatives liabilities 0 24 286 509 B.1 24 286 509 5. Other liabilities 820 648 350 265 B.1, B.2, E 1 170 913 6. Deferred income 16 547 815 - 16 413 809 A.1, B.1, B.2, B.3 134 006 7. Provisions a) pension plans and health insurance scheme 1 995 139 428 350 D 2 423 489 b) provisions for guarantees issued 270 481 0 270 481 c) provision for commitment on investment funds 7 678 0 7 678 2 273 298 2 701 648 TOTAL LIABILITIES 8. Capital a) subscribed 0 b) uncalled - 0 - 21 699 135 21 699 135 9. Consolidated reserves a) reserve fund 24 328 415 0 24 328 415 b) additional reserves 2 877 003 - 928 594 D 1 948 409 c) fair value reserve 0 1 254 925 A.1, A.2 1 254 925 d) specific activities reserve 6 030 722 0 6 030 722 e) general loan reserve 3 205 513 0 3 205 513 36 441 653 36 767 984 Result for the financial period 1 376 907 - 1 938 392 A.1, A.2, B.1, B.2, B.3, D, E, F - 561 485 Equity attributable to minority interest 438 272 - 438 272 E 0 TOTAL EQUITY 59 955 967 57 905 634 TOTAL LIABILITIES AND EQUITY EIB Group – Interim Financial Statements - 10 - EIB GROUP - EU ACCOUNTING DIRECTIVES TO IFRS RECONCILIATION Consolidated income statement for the period ended June 30, 2014 (in EUR '000) EU Accounting Directives Adjustment IFRS H1 2014 Ref. H1 2014 1. Interest and similar income 11 303 775 1 322 F 11 305 097 2. Interest expense and similar charges - 9 742 392 20 217 B3, D, E, F - 9 722 175 3. Income from shares and other variable-yield securities 53 323 0 53 323 4. Fee and commission income 133 813 0 133 813 5. Fee and commission expense - 45 0 - 45 6. Result on financial operations 9 028 - 1 996 538 A.1, A.2, B.1, B.2, B.3 - 1 987 510 7. Other operating income 3 966 0 3 966 8. Change in impairment on loans and advances and provisions for guarantees, net of reversals - 55 536 0 - 55 536 9. Change in impairment on shares and other variable-yield securities, net of reversals A.2 General administrative expenses a) staff costs - 229 613 - 222 777 b) other administrative costs - 57 692 - 57 723 - 287 305 6 805 D - 280 500 Depreciation and amortisation: property, furniture and equipment, investment property and intangible assets a) property, furniture and equipment - 10 135 81 C - 10 054 b) investment property 0 - 81 C - 81 c) intangible assets - 2 075 0 - 2 075 - 12 210 - 12 210 Result for the financial period 1 406 417 - 561 485 Result attributable to minority interest - 29 510 29 510 E 0 Result attributable to equity holders of the Bank 1 376 907 - 561 485 EIB Group – Interim Financial Statements - 11 - Valuation and income recognition differences between IFRS and EU Accounting Directives AFinancial assets classified as available-for-sale 1 Debt securities portfolio Under EU Accounting Directives, debt securities portfolios are recorded at market value. The value adjustments are reported under “Net result on financial operations” in the profit and loss for the period in which they are made. Accrued interest is recorded under balance sheet items “Prepayments and accrued income” or “Accruals and deferred income”. Under IFRS, debt securities portfolios are carried at fair value with changes in fair value reflected directly in equity. Impairment is recognised in the profit and loss for the year when negative changes in the fair valuation are other than temporary. It is reported separately on the face of the income statement. Accrued interest is reported on the balance sheet within the balance of the instrument to which it relates. 2 Shares and other variable-yield securities Under EU Accounting Directives, shares and other variable-yield securities are initially recorded at acquisition cost. Their carrying value is adjusted to the lower of cost or market value at subsequent measurement at the balance sheet date. Under IFRS, shares and other variable-yield securities are carried at fair value with changes in fair value reflected directly in equity. Impairment is recognised in the profit and loss for the year when negative changes in the fair valuation are other than temporary. It is reported separately on the face of the income statement. BFinancial assets and liabilities designated at fair value through profit or loss 1 Derivative assets and liabilities a Treasury derivatives Under EU Accounting Directives, derivative instruments in the Bank’s available for sale and trading portfolios are marked to market and recorded under “Other assets” or “Other liabilities”. Interest accrued under derivative instruments is presented under “Prepayments and accrued income” and “Accruals and deferred income”. Under IFRS, all derivative assets and liabilities are recognised on balance sheet as such and carried at their replacement values. b Hedging derivatives Under EU Accounting Directives, hedging derivative instruments are not recognised on the balance sheet. They are carried off balance sheet at nominal amount. Interest accrued under derivative instruments is presented under “Prepayments and accrued income” and “Accruals and deferred income”. Under IFRS, all derivative assets and liabilities are recognised on balance sheet and carried at their replacement values. Changes in fair values of derivatives are recognised in the profit and loss. 2 Loans and advances Under EU Accounting Directives, all loans and advances are carried at amortised cost. Accrued interest is recorded under balance sheet items “Prepayments and accrued income” or “Accruals and deferred income”. Under IFRS certain loans are classified on initial recognition as “fair value loans” and valued at fair value through profit or loss. Accrued interest is reported on the balance sheet within the balance of the asset to which it relates. Transitory accounts on loans are reclassified from other liabilities to the loan balance to which they relate. 3 Borrowings Under EU Accounting Directives, borrowings are recorded at amortised cost. Accrued interest is recorded under balance sheet items “Prepayments and accrued income” or “Accruals and deferred income”. Under IFRS, EIB applies the fair value option to a significant portion of its issued debt. Accrued interest is reported on the balance sheet within the balance of the debt instrument to which it relates. CInvestment property This category is not used under EU Accounting Directives. Assets in this category under IFRS are reported in the “Tangible Assets” category under EU Accounting Directives. Under IFRS, assets in this category are held under the historical cost model. DPension funds Under EU Accounting Directives, a 10% corridor approach is adopted, whereby prior year cumulative actuarial surpluses or deficits in excess of 10% of the commitments for retirement benefits are recognised over the average remaining service lives of the plan’s participants. Under IFRS, the Group applies IAS 19 revised for determining the income or expense related to its post-employment defined benefit plans. Cumulative actuarial surpluses and deficits are recognised in full in “Other comprehensive income”. Net interest cost is recognised in the income statement under “Interest expense and similar charges”. EMinority interest adjustment EIB granted a put option to the minority shareholders on their entire holding of the subsidiary. Under EU Accounting Directives, this put option does not influence the accounting treatment of minority interest on consolidation. Under IFRS, the put option results in the non-controlling interest balance being classified as liability rather than equity and being carried at fair value through profit or loss. The non-controlling interest in the IFRS profit for the year is therefore included in the interest expense for the year. Fair value adjustment is reported under “Interest expense and similar charges”. FDiscount of Subscribed capital and reserves, called but not paid Under EU Accounting Directives, the caption “Subscribed capital and reserves, called but not paid” contains receivable from the Member States in 2015 in respect of their share of the capital increase and net receivable from the new Member State, Croatia. Under IFRS, the capital and reserves to be received are discounted using discounted cash flow method. Discounted interest is reported under “Interest expense and similar charges” and its amortisation under “Interest and similar income”. EIB Group – Interim Financial Statements - 12 - EIB Group CONSOLIDATED BALANCE SHEET AS AT JUNE 30, 2 (EUR '000) ASSETS LIABILITIES (Unaudited) (Unaudited) 1.
